          Case 1:18-cr-00277-PAE Document 45 Filed 01/04/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                         18 Cr. 277 (PAE)
                        v.                                              20 Cv. 6267 (PAE)

 LAQUAN O’BERRY,                                                             ORDER

                                       Defendant.



PAUL A. ENGELMAYER, District Judge:

       On November 13, 2020, the Court scheduled an in-person evidentiary hearing for January

21, 2021, to explore factual issues relating to Mr. O’Berry’s claim of ineffective assistance. Dkt.

7. In light of the current severity of the Covid-19 pandemic, if this hearing is to go forward on

January 21, 2021, it must be conducted remotely; if any party demands an in-person hearing, the

Court will adjourn the hearing until the spring. The Court asks the parties to confer immediately

as to whether they prefer a remote hearing or a postponement, and provide the Court with their

views by letter due January 8, 2021. If the hearing is to proceed remotely, the Court asks the

Government to make appropriate arrangements to enable Mr. O’Berry to participate remotely.

Because Mr. Donaldson does not appear to have entered a notice of appearance, the Court directs

Government counsel forthwith to furnish a copy of this order to Mr. Donaldson and directs Mr.

Donaldson to file a notice of appearance.

       SO ORDERED.
        Case 1:18-cr-00277-PAE Document 45 Filed 01/04/21 Page 2 of 2



                                                PaJA.�
                                               ____________________________
                                               Paul A. Engelmayer
                                               United States District Judge


Dated: January 4, 2021
       New York, New York




                                      2
